Case 14-40250-bem          Doc 96      Filed 03/26/19 Entered 03/26/19 11:30:14                Desc Main
                                       Document Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION
IN RE:                                                CASE: R14-40250-BEM

FRANK D SMITH, JR.                                                        CHAPTER 13
AVA SMITH

Debtors

                                         Notice of Final Cure

Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Mary Ida Townson
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed below
has been paid in full.

Name of Creditor: U.S. BANK TRUST NATIONAL ASSOCIATION


Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid
14      XXXXXXXXXX2482                           $9,851.30           $9,851.30           $9,851.30
Total Amount Paid by Trustee                                                             $9,851.30


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                      X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.


                                                     1
Case 14-40250-bem        Doc 96     Filed 03/26/19 Entered 03/26/19 11:30:14              Desc Main
                                    Document Page 2 of 3




R14-40250-BEM
                                 CERTIFICATE OF SERVICE

This is to certify that on this day I caused a copy of the foregoing pleading to be served via United
States First Class Mail, with adequate postage thereon, on the following parties at the address shown
for each:
FRANK D SMITH, JR.
377 PERSONS RD.
CEDARTOWN, GA 30125

AVA SMITH
377 PERSONS RD.
CEDARTOWN, GA 30125

U.S. BANK TRUST NATIONAL ASSOCIATION
ATTN: Bankruptcy Administrator
BSI Financial Services
314 S. Franklin Street, 2nd Floor
Titusville, PA 16354

BSI FINANCIAL SERVICES
1425 GREENWAY DRIVE, SUITE 400
IRVING, TX 75038

ALDRIDGE PITE, LLC
ATTN: BANKRUPTCY ADMINISTRATOR
FIFTEEN PIEDMONT CENTER
3575 PIEDMONT ROAD, NE. STE 500
ATLANTA, GA 30305

I further certify that I have on this day electronically filed the pleading using the Bankruptcy Court's
Electronic Filing program, which sends a notice of this document and an accompanying link to this
document to the following parties who have appeared in this case under the Bankruptcy Court's
Electronic Case Filing program:

SALTER & SALTER PC




                                                  2
Case 14-40250-bem       Doc 96   Filed 03/26/19 Entered 03/26/19 11:30:14      Desc Main
                                 Document Page 3 of 3




Dated: March 26, 2019
                                            Respectfully submitted,


                                            _/s/___________________________
                                            Mary Ida Townson, Attorney
                                            Standing Chapter 13 Trustee
                                            GA Bar No. 715063
                                            191 Peachtree Street, Suite 2200
                                            Atlanta, GA 30303-1740
                                            (404) 525-1110
                                            maryidat@atlch13tt.com




                                           3
